 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUTH HASKELL,                                    No. 2:15-CV-0750-TLN-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    JEFF GARRETT, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On May 7, 2019, the

18   court concluded this action should proceed against defendant Curl. See ECF No. 15 (screening

19   findings and recommendations).

20                  Accordingly, IT IS HEREBY ORDERED that:

21                  1.     The Clerk of the Court shall issue a summons in a civil case, the

22   undersigned’s new case documents, and an order setting this matter for an initial scheduling

23   conference;

24                  2.     The Clerk of the Court shall send plaintiff the summons, one USM-285

25   forms, and a copy of the complaint;

26   ///

27   ///

28   ///
                                                       1
 1                  3.      Within 15 days from the date of this order, plaintiff shall complete the

 2   summons by indicating the addresses of the named defendants and shall submit to the United

 3   States Marshal at the address indicated below the following documents:

 4                          a.      The completed summons;

 5                          b.      One completed USM-285 form for each named defendant;

 6                          c.      Two copies of the complaint; and

 7                          d.      One copy of the court’s initial scheduling conference order issued

 8   herewith;

 9                  4.      Within 20 days of the date of this order, plaintiff shall file a notice

10   indicating that the documents described above have been submitted to the United States Marshal,

11   or a notice that plaintiff intends to serve the summons and complaint without assistance from the

12   United States Marshal;

13                  5.      If plaintiff seeks the assistance of the United States Marshal, the United

14   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

15   from the date of this order, such service of process to be completed by serving a copy of the

16   summons, complaint, and initial scheduling conference order on the defendants at the addresses

17   provided by plaintiff; and

18                  6.      The Clerk of the Court is directed to serve a copy of this order on the

19   United States Marshal at 501 “I” Street, Sacramento, CA, 95814.

20
21   Dated: June 18, 2019
                                                            ____________________________________
22                                                          DENNIS M. COTA
23                                                          UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        2
